DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendments filed on December 30, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks regarding Allowable Subject Matter

Claims 1-3, 5-10, 12-18 and 20.
The following is an examiner’s statement of reasons for allowance:
Examiner withdraws the Double Patenting rejection due to applicant’s amendment. 
Examiner considers applicant’s amendments and arguments in pages 7-9 remarks regarding independent claim 1 and arguments regarding independent claims 8 and 13 are persuasive. Examiner believes specifically invention to have a stateless stream handling and resharding. Examiner believes the limitation of “ generating a first shard comprising one or more messages; 
associating the first shard with a first shard version attribute;
providing the first shard and the first shard version attribute as a first atomic update within a data stream; 
receiving a first state attribute that reflects a processing capacity of a streaming system; 
based on the first state attribute that reflects the processing capacity of the streaming system, initiating a resharding of the first shard into at least a second shard that comprises at least one of the one or more messages from the first shard; 
associating the second shard with a second shard version attribute; and 
providing the second shard and the second shard version attribute as a second atomic update within the data stream" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendment in claim 1 and arguments regarding claims 8 and 13 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, generating a first shard comprising one or more messages; 
associating the first shard with a first shard version attribute;

receiving a first state attribute that reflects a processing capacity of a streaming system; 
based on the first state attribute that reflects the processing capacity of the streaming system, initiating a resharding of the first shard into at least a second shard that comprises at least one of the one or more messages from the first shard; 
associating the second shard with a second shard version attribute; and 
providing the second shard and the second shard version attribute as a second atomic update within the data stream.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159